Case 6:20-cv-00856-ADA-JCM Document4 Filed 09/18/20 Page 1of1

United States District Court F
Western District of Texas ILE D
Waco Division

IN RE: PATENT/TRADEMARK
CASE FILINGS

 

MUM WM WM)

STANDING ORDER REGARDING PATENT/TRADEMARK CASES
This Order governs the commencement of patent and trademark cases to be filed in the

Waco division of this court.

It is hereby ORDERED, at the commencement of the action, counsel filing such
an action shall be responsible for the preparation and electronic filing of the AO Form
120, using the event Notice of Filing of Patent/Trademark Form, through this court's

CM/ECF system. This standing order becomes effective for all patent and trademark

cases filed on or after December 9, 2019.

SIGNED and ENTERED this _od«2 4 day of November, 2019.

Aa, oe fe

ALAN D ALBRIGHT
UNITED STATES DISTRICT JUDGE

 
